The appellant, David Riggins, was convicted of rape after a jury trial in the Clark County Common Pleas Court. His conviction was affirmed by this court. He filed a motion to vacate his conviction because he contended that his trial counsel was ineffective for failing to properly investigate the case against him. The trial court overruled appellant's motion without further explanation.
In his single assignment, the appellant contends the trial court erred in denying his motion without making necessary findings of fact and conclusions of law. We agree.
Findings of fact and conclusions of law are mandatory under R.C. 2953.21 if the trial court dismisses the petition. State v.Lester (1975), 41 Ohio St.2d 51, 70 O.O.2d 150, 322 N.E.2d 656;State v. Mapson (1982), 1 Ohio St.3d 217, 219, 1 OBR 240, 242,438 N.E.2d 910, 912; State ex rel. Brown v. Court (1986),23 Ohio St.3d 46, 23 OBR 122, 491 N.E.2d 303. The assignment is well taken.
The judgment of the trial court is reversed and the cause is remanded for further proceedings consistent with this opinion.
Judgment reversedand cause remanded.
WOLFF and FAIN, JJ., concur.